Citation Nr: 1816457	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to specially adapted housing and a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2015.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  In September 2015, the Board denied the Veteran's claim for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the September 2015 Board decision as to the issue of entitlement to specially adapted housing and a special home adaptation grant and remanded the claim for further proceedings consistent with its decision.

The Board remanded this matter in September 2017 for additional development.  


FINDING OF FACT

The Veteran has a permanent and total disability due to a disorder that involves both lower extremities and causes a loss of use so severe that it precludes locomotion without the regular and constant use of a cane or wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing have been met, thereby precluding a special home adaptation grant.  38 U.S.C. 
§§ 2101(a), (b), 5107 (2012); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements for special adapted housing and special home adaptation grants are very specific.  A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b).  The Court has recently clarified that the "qualifications for SHA grants require that the individual must (1) have a permanent and total disability (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices."  Jensen v. Shulkin, 29 Vet. App. 66, 79 (U.S. 2017).  

The Veteran is currently service connected for ulcerative colitis (100 percent), arthritis of the left ankle (10 percent), arthritis of the left and right shoulders (10 percent each), arthritis of the lumbar spine (10 percent), arthritis of the left and right hip (10 percent each), arthritis of the right ankle (10 percent), and arthritis of the c-spine (10 percent).  The Veteran's arthritis disabilities have been associated with his ulcerative colitis.  Undisputed medical and lay evidence show that the Veteran requires essentially constant use of an assistive device.  He is able to walk 3-4 blocks on a good day while using a cane.  On a bad day, or when experiencing flare ups, the Veteran is only able to walk a few feet, or needs to use a wheelchair.  As the evidence shows that the Veteran has a permanent and total disability due to a disorder that involves both lower extremities and causes a loss of use so severe that it precludes locomotion without the regular and constant use of a cane or wheelchair, the Veteran is entitled to special adapted housing benefits.  

Because the Board has determined that the Veteran is eligible for assistance under 38 U.S.C. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C. § 2101(b).  Accordingly, the special home adaptation claim must be denied as moot.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to assistance in acquiring specially adapted housing is granted.  

Entitlement to special home adaptation grant is denied as moot.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


